       Case 4:21-cv-00024-MW-MAF Document 26 Filed 03/25/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


DANIEL JAMES SILVA,

               Plaintiff,

v.                                                   Case No.: 4:21cv24-MW/MAF


VENABLE LLP,

          Defendant.
_________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 14, and has also reviewed de novo Plaintiff’s objections

and other filings which this Court construes as objections to the report and

recommendation, ECF Nos. 17, 19, 21, & 23.1

       Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Plaintiff’s motions to proceed in forma pauperis,

ECF Nos. 2 & 11, are DENIED. Plaintiff shall pay the $402.00 filing on or before


       1
        Plaintiff’s filings contain increasingly inappropriate content. See, e.g., ECF No. 23. This
Court urges Plaintiff to proceed in a more dignified manner in this case.
     Case 4:21-cv-00024-MW-MAF Document 26 Filed 03/25/21 Page 2 of 2




April 8, 2021. This matter is remanded to the Magistrate Judge for further

proceedings.

      SO ORDERED on March 25, 2021.

                                  s/Mark E. Walker
                                  Chief United States District Judge




                                    2
